Citation Nr: 9922344	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to an increased evaluation for posttraumatic 
stress disorder, evaluated as 30 percent disabling, prior to 
October 1997.  

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  


REMAND

This case commenced when the evaluation was 30 percent.  
Thereafter, the RO granted a 50 percent evaluation but not 
retroactive to the date of the veteran's claim.  Although 
this is potentially proper, the actions of the RO contain no 
basis for selecting the effective date of the change.  If the 
outpatient treatment report of October 1997 reflects a 
significant change in the veteran's disorder, it was not 
explained by the RO nor is it readily apparent form the 
record.  Stated differently, what has changed?

Under the circumstances, the case is remanded for the 
following:

1.  The RO should return the file to the 
psychologist who drafted the extensive 
1998 and 1995 reports.  It is 
respectfully requested that the examiner 
retroactively enter a GAF for the 1995 
examination report if that is possible.  
It is also requested that the examiner 
provide an explanation of the observed 
manifestations that warranted the 
assignment of the GAF.  

2.  The RO shall prepare a rating 
decision that provides adequate reasons 
and bases for selecting an effective date 
of October 1997 for the assignment of the 
50 percent evaluation.  In particular, 
the RO should identify what change in 
facts occurred on that date.  Any 
decision should comply with VAOPGCPREC 
12-98 (1998).  The RO should also explain 
why there was implicit rejection of the 
GAF of 50.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


